                   Case 20-12456-JTD                 Doc 55        Filed 10/08/20           Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:
                                                                       Chapter 11

RTI Holding Company, LLC1                                               Case No. 20-12456 (JTD)

                                          Debtors.



                         NOTICE OF APPEARANCE AND REQUEST FOR
                        SERVICE OF ALL PLEADINGS AND DOCUMENTS

         PLEASE TAKE NOTICE that Ballard Spahr LLP hereby appears in the above-

captioned cases as counsel to STORE Capital Corporation, STORE Master Funding XIII, LLC

and STORE Master Funding XIV, LLC (“Landlords”).                                   Landords enter their appearance

pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and

request pursuant to Rules 2002(i), 9007 and 9010 (b) of the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”), that copies of all notices given or required to be given, and

all papers served or required to be served in this case, be given to and served upon the following:




1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of
Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC
(6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition,
LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO
Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long
Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise,
LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise,
LLC (4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha
Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings
II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP
(3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc.
(2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby
Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc.
(1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN
37804.




DMEAST #42462668 v1
                  Case 20-12456-JTD       Doc 55      Filed 10/08/20      Page 2 of 4




                                   Leslie C. Heilman, Esquire
                                    Laurel D. Roglen, Esquire
                                     BALLARD SPAHR LLP
                                 919 N. Market Street, 11th Floor
                                     Wilmington, DE 19801
                                   Telephone: (302) 252-4465
                                    Facsimile: (302) 252-4466
                                E-mail: heilmanl@ballardspahr.com
                                    roglenl@ballardspahr.com

                                               and

                                     Craig S. Ganz, Esquire
                              Katherine Anderson Sanchez, Esquire
                                    BALLARD SPAHR LLP
                                 1 E. Washington St, Suite 2300
                                    Phoenix, Arizona 85004
                                   Telephone: (602) 798-5427
                                   Facsimile: (602) 798-5595
                                E-mail: ganzc@ballardspahr.com
                              andersonsanchezk@ballardspahr.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in the Federal Rules of Bankruptcy Procedure specified above, but

also includes, without limitation, all orders and notices of any application, motion, order,

petition, pleading, request, complaint, or demand, statement of affairs, operating report, schedule

of assets and liabilities, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, hand delivery, telephone, facsimile transmission, or otherwise,

that affects the debtor, property of the debtor, or property of the estate.

         PLEASE TAKE FURTHER NOTICE that the foregoing attorneys for Ballard Spahr

LLP consent to e-mail service.

         PLEASE TAKE FURTHER NOTICE that request is also made that the attorneys

identified herein be added to the official service list for notice of all contested matters, adversary

proceedings, and other proceedings in this case.




DMEAST #42462668 v1
                  Case 20-12456-JTD      Doc 55     Filed 10/08/20     Page 3 of 4




         PLEASE TAKE FURTHER NOTICE that this entry of appearance shall not be

deemed or construed to be a waiver of rights of Landlords (i) to have final orders in noncore

matters entered only after de-novo review by a district judge; (ii) to trial by jury in any

proceeding so triable in this case, or in any case, controversy, or proceeding related to this case;

(iii) to have the district court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; or (iv) to assert or exercise any other rights, claims, actions, defenses,

setoffs, or recoupments to which Landlords are or may be entitled, in law or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments are hereby expressly reserved.



Dated: October 8, 2020                          /s/ Laurel D. Roglen
Wilmington, Delaware                            Leslie C. Heilman (DE No. 4716)
                                                Laurel D. Roglen (DE No. 5759)
                                                BALLARD SPAHR LLP
                                                919 N. Market Street, 11th Floor
                                                Wilmington, Delaware 19801-3034
                                                Telephone: (302) 252-4465
                                                Facsimile: (302) 252-4466
                                                E-mail: heilmanl@ballardspahr.com
                                                        roglenl@ballardspahr.com

                                                                and
                                                 Craig S. Ganz, Esquire
                                                 Katherine Anderson Sanchez, Esquire
                                                 BALLARD SPAHR LLP
                                                 1 E. Washington St, Suite 2300
                                                 Phoenix, Arizona 85004
                                                 Telephone: (602) 798-5427
                                                 Facsimile: (602) 798-5595
                                                 E-mail: ganzc@ballardspahr.com
                                                 andersonsanchezk@ballardspahr.com


                                                Counsel for STORE Capital Corporation, STORE
                                                Master Funding XIII, LLC and STORE Master
                                                Funding XIV, LLC




DMEAST #42462668 v1
                  Case 20-12456-JTD         Doc 55     Filed 10/08/20       Page 4 of 4




                                   CERTIFICATE OF SERVICE

                  I, Laurel D. Roglen, hereby certify that, on this 8th day of October 2020, I caused

a true and correct copy of the foregoing Notice of Appearance and Request for Notices to be

served electronically on those parties requesting electronic service through the Court's ECF system.



Dated: October 8, 2020
Wilmington, Delaware
                                                 /s/ Laurel D. Roglen
                                                 Laurel D. Roglen (DE No. 5759)
                                                 BALLARD SPAHR LLP




DMEAST #42462668 v1
